Title: To Benjamin Franklin from the Marquise de Sainneville, 30 April 1777
From: Senneville, ——, marquise de Gérente de
To: Franklin, Benjamin


Au chateau de vincennes ce 30 avrille 1777
N’esce pas trop presumer, Monsieur, que d’imaginer qu’a ma recommendation vous voulussiés bien vous interesser, pour un officier, qui ne demande qu’a mériter aux yeux de votre nation? L’etat de ses services qu’il vous remêttera Luy même, avec cette Lettre, vous prouvera sa capacité, et si vous avés La bonté de l’écouter, il ne vous Laissera pas de doutte sur sa bonne volonté. Les personnes qui s’interessent a Luy et qu’il vous nommera, vous certifirons de son honnesteté, et d’une délicatesse, qu’il porte a l’héroïsme, enfin Monsieur, il a le plus grand désir de se rendre utile, et tout ce qu’il faut pour se rendre interessant. Je ne doutte pas que cet officier, pour lequel je vous demande votre protection, ne vous soit une nouvelle preuve que je ne m’interesse que pour de bons sujets. Mr. L’abbé raynal à bien voulu vous rendre ce témoignage de Mr. le chevalier dannemours mon parent pour lequel vous avés eü la bonté de me donner des lettres de recommendation pour philadelphie, j’ignore si il est arrivé dans cette ville. Si par les personnes a qui vous L’avés adressés, vous en avés des nouvelles, vous me ferés grand plaisir, Monsieur, de m’en faire part. J’ay l’honneur d’estre avec bien de La reconnoissance et de La vénération, Monsieur, votre tres humble et tres obeissante servant
Jarente De sainneville
